OPINION — AG — THE AG IS NEITHER AUTHORIZED OR REQUIRED BY LAW TO ADVISE THE GOVERNING BOARDS OR OFFICERS OF CITIES OR TOWNS OF THIS STATE IN RELATION TO THEIR POWERS AND DUTIES, ANY OPINION WE MIGHT EXPRESS CONCERNING SAID CONTRACT WOULD HAVE NO LEGAL FORCE OR EFFECT. IN THIS CONNECTION WE SUGGEST, IN THE EVENT AN "ACTUAL CONTROVERSY" ARISES AS TO THE "CONSTRUCTION OR VALIDITY" OF SAID 'CONTRACT', THAT THE BOARD AND OFFICERS OF THE CITY OF CLINTON CONSIDER THE ADVISABILITY OF RESORTING TO THE 1961 "OKLAHOMA DECLARATORY JUDGEMENT ACT" SET FORTH IN 12 Ohio St. 1961 1651 [12-1651], 12 Ohio St. 1961 1652 [12-1652], 12 Ohio St. 1961 1653 [12-1653], 12 Ohio St. 1961 1654-1657 [12-1654] — [12-1657] 74 Ohio St. 1961 212 [74-212], ARTICLE X, SECTION 27(A) (FRED HANSEN)